Case: 6:20-cv-00055-REW-HAI Doc #: 1 Filed: 03/03/20 Page: 1 of 17 - Page ID#: 1




                      UNITED STATES DISTRICT COURT
                               Eastern District of Kentucky
                               Southern Division at London

Chad McNew                                      )
      Plaintiff                                 )
                                                )
v.                                              )      Case No.
                                                )
CBCInnovis, Inc.                                )
d/b/a Factual Data                              )
       Defendant                                )
Serve:                                          )
       Corporation Service Company              )
       421 West Main Street                     )
       Frankfort, KY 40601                      )
                                                )
Equifax Information Services, LLC               )
       Defendant                                )
Serve:                                          )
       Corporation Service Company              )
       421 West Main Street                     )
       Frankfort, KY 40601                      )
                                                )
JPMorgan Chase Bank, N.A.                       )
       Defendant                                )
Serve:                                          )
       JPMorgan Chase Bank, N.A.                )
       1111 Polaris Parkway                     )
       Columbus, OH 43240                       )
                                                )
LexisNexis Risk Solutions Inc.                  )
       Defendant                                )
Serve:                                          )
       CT Corporation System                    )
       306 W Main Street, Suite 512             )
       Frankfort, KY 40601                      )
                                                )
                                                )
                                                )
                                                )
                                                )
                                                )
Case: 6:20-cv-00055-REW-HAI Doc #: 1 Filed: 03/03/20 Page: 2 of 17 - Page ID#: 2




Trans Union, LLC                                     )
       Defendant                                     )
Serve:                                               )
       The Prentice Hall Corp. System                )
       421 West Main Street                          )
       Frankfort, KY 40601                           )
                                                     )
World Finance Company of Kentucky, LLC               )
d/b/a World Finance Corporation                      )
       Defendant                                     )
Serve:                                               )
       CT Corporation System                         )
       306 West Main Street, Suite 512               )
       Frankfort, KY 40601                           )
                                                     )

                 COMPLAINT and DEMAND FOR JURY TRIAL

                                      INTRODUCTION

        1.      This is a complaint for damages for Defendants’ violations of the Fair Credit
Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”) which was enacted to promote the accuracy,
fairness, and privacy of consumer information contained in the files of consumer reporting
agencies. The FCRA’s purpose is to protect consumers from the willful and/or negligent inclusion
of inaccurate information in their credit reports.

                               JURISDICTION AND VENUE

        2.     Jurisdiction of this court arises under 28 U.S.C. § 1331 and the FCRA at 15 U.S.C.
§ 1681p. Venue is proper because many of the relevant events affected and/or damaged a consumer
living within Laurel County, Kentucky, which is located within this District.

                                           PARTIES

       3.    Plaintiff Chad McNew is a natural person who resides in Laurel County, Kentucky
and a “consumer” within the meaning of the FCRA as defined at 15 U.S.C. § 1681a(c).

       4.     Defendant CBCInnovis, Inc. d/b/a Factual Data (“CBCInnovis”) is a foreign
corporation with its principal place of business located at 250 E Broad Street, 18th Floor,
Columbus, OH 43215 registered to do business with Kentucky Secretary of State. CBCInnovis is
a “consumer reporting agency” within the meaning of the FCRA.



                                               -2-
Case: 6:20-cv-00055-REW-HAI Doc #: 1 Filed: 03/03/20 Page: 3 of 17 - Page ID#: 3




         5.    Defendant Equifax Information Services, LLC (“Equifax”) is a foreign limited
liability company with its principal place of business located at 1550 Peachtree Street NW, Atlanta,
GA 30309. Equifax is registered to do business with Kentucky Secretary of State and is a
“consumer reporting agency” within the meaning of the FCRA.

       6.      Defendant JPMorgan Chase Bank, N.A. (“Chase”) is a national bank regulated by
the Office of the Comptroller of the Currency whose headquarters is located at 1111 Polaris
Parkway, Columbus, OH 43240. Chase is a furnisher of credit information within the meaning of
the FCRA.

        7.     Defendant LexisNexis Risk Solutions, Inc. (“LexisNexis”) is a foreign corporation,
with its principal place of business located at 1000 Alderman Drive, Alpharetta, GA 30005
registered to do business with Kentucky Secretary of State and a “consumer reporting agency”
within the meaning of the FCRA.

        8.     Defendant Trans Union, LLC (“Trans Union”) is a foreign limited liability
company with its principal place of business located at 555 West Adams, Chicago, IL 60661
registered to do business with Kentucky Secretary of State and a “consumer reporting agency”
within the meaning of the FCRA.

       9.      Defendant World Finance Company of Kentucky, LLC d/b/a World Finance
Corporation (“WFC”) is a Kentucky limited liability company with its principal place of business
located at 108 Frederick Street, Greenville, SC 29607 registered to do business with the Kentucky
Secretary of State and a furnisher of credit information within the meaning of the FCRA.

                                    STATEMENT OF FACTS

       10.     Like many of his fellow Americans, Plaintiff Chad McNew (“McNew”) Mr.
McNew very much would like to qualify for a home loan and other credit and is keenly aware that
every error on his credit report negatively impacts his credit score and his ability to obtain credit.

        11.     As explained on Bankrate.com, a person’s credit score is important to many major
life events: including housing, employment, and credit:

               Today’s economy runs on credit. If you want to get a mortgage loan
               for a house or a student loan to pay for college, or if you just want
               to put your lunch on a credit card, a company is extending credit to
               you.

               Your creditworthiness is defined by your three-digit credit score and
               is the key to your financial life. Good credit can be the make-or-
               break detail that determines whether you'll get a mortgage, car loan

                                                 -3-
Case: 6:20-cv-00055-REW-HAI Doc #: 1 Filed: 03/03/20 Page: 4 of 17 - Page ID#: 4




               or student loan. On the other hand, bad credit will make it more
               difficult for you to get a credit card with a low interest rate and it
               will make it more expensive to borrow money for any purpose, says
               Liz Pulliam Weston, author of “Your Credit Score.”

               But even if you're not in the market for a loan, good credit can have
               a major impact, Weston says.

               “Your credit information can be a factor in whether or not you can
               rent a nice apartment, how much you pay for insurance or whether
               or not you can get a job,” she says. Landlords, insurers and
               employers frequently use credit information as a litmus test to see if
               the people they are dealing with are reliable and responsible.

               Bad credit can suggest you're a risky bet. While bad credit may only
               show the details of how you deal with debt, some will extrapolate
               the characteristics from your financial life to other situations and
               assume that your bad credit implies that you may be just as
               irresponsible driving a car, taking care of an apartment or showing
               up for a job, Weston notes.

               Good credit can signify that your financial situation—and the rest of
               your life—is on the right track.1

        12.     In an effort to improve his credit score and rating, Mr. McNew regularly reviews
his credit reports.

      13.     On June 25, 2019, October 29, 2019, and January 6, 2020 Mr. McNew applied for
a home loan or preapproval for a home loan with Republic State Mortgage (“Republic”).

       14.    As part of each application, Republic requested, obtained, reviewed and relied on a
tri-merged credit report published by Defendant CBCInnovis, Inc. d/b/a Factual Data
(“CBCInnovis”) as a Bureau Express Trended Credit Data credit report.

       15.      The tri-merged report included credit information obtained from Defendant
LexisNexis Risk Solutions Inc. (“LexisNexis”) and the three major consumer reporting agencies
(“CRA’s”): Defendant Equifax Information Services, LLC (“Equifax”) Experian Information
Solutions, Inc. (“Experian”), and Defendant Trans Union, LLC (“Trans Union”).

         16.    Republic denied Mr. McNew’s applications based on credit information contained
in his tri-merged CBCInnovis credit reports.


   1.
        http://www.bankrate.com/finance/credit-cards/why-is-good-credit-so-important.aspx

                                                 -4-
Case: 6:20-cv-00055-REW-HAI Doc #: 1 Filed: 03/03/20 Page: 5 of 17 - Page ID#: 5




     17.     After each denial, Mr. McNew reviewed the tri-merged credit report published by
CBCInnovis and found that it included false and inaccurate credit information.

        18.    After each credit report review, Mr. McNew sent dispute letters to the CRA’s
disputing the false and inaccurate information which dispute letters had some success however
there remained an uncorrected and false tradeline on his credit reports for which Plaintiff McNew
brings this lawsuit.

       A.      Facts as to JPMorgan Chase Bank, N.A.

       19.   Mr. McNew opened a credit card account with Defendant JPMorgan Chase Bank,
N.A. (“Chase”) in 1992.

       20.    Because of financial difficulties Plaintiff McNew and defaulted on the Chase credit
card account.

       21.     When he was financially able to do so Mr. McNew settled his debt with Chase by
paying a settlement amount agreed to by Chase for less than the full amount of the underlying debt
Chase claimed was due and owing.

        22.     Upon review of his tri-merged credit reports and individual credit reports published
by the CRA’s, Mr. McNew discovered a different date of first delinquency appearing on each
credit report for the Chase tradeline.

        23.     The date of first delinquency (“DOFD”) is an important date in the life of credit-
report tradeline. The DOFD is the same date that the FCRA requires furnishers to provide in order
to establish the start of the obsolescence period. In other words, the DOFD determines when
negative credit information will fall off of a consumer credit report under 15 U.S.C. § 1681c(a).

       24.     The DOFD for the Chase tradeline on Mr. McNew’s Equifax credit report was
being reported as November 2016.

       25.     The DOFD for the Chase tradeline on Mr. McNew’s Experian credit report was
being reported as September 2016.

       26.     The DOFD for the Chase tradeline on Mr. McNew’s Trans Union credit report was
being reported as October 2016.

       27.    Mr. McNew sent multiple dispute letters to the CRA’s -
                                                                   and
                                                                     - a direct dispute letter to
Chase on September 4, 2019.


                                                -5-
Case: 6:20-cv-00055-REW-HAI Doc #: 1 Filed: 03/03/20 Page: 6 of 17 - Page ID#: 6




        28.    Upon receipt of Mr. McNew’s dispute, the CRA’s each had an affirmative duty
under 15 U.S.C. § 1681i(a)(2) to send Chase prompt notice of Mr. McNew’s dispute within five
(5) business days of receiving each dispute.

     29.    The CRA’s complied with their statutory duties and timely notified Chase of Mr.
McNew’s disputes.

       30.     Chase failed to conduct a reasonable investigation into Mr. McNew’s dispute
concerning the negative credit information Chase is furnishing about Mr. McNew and the paid
Chase credit card account.

       31.     Chase falsely verified the accuracy of the disputed credit information to the CRA’s.

        32.     In particular, after conducting its investigation of Mr. McNew’s disputes Chase
failed to correct the discrepancies as to the three different DOFD appearing on his credit reports
from the CRA’s and also failed to note in its investigative results to the CRA’s that Mr. McNew
had disputed the credit information furnished by Chase.

         33.    Chase’s failure to conduct a reasonable investigation of Mr. McNew’s disputes and
its failure to note that Mr. McNew had disputed the credit information furnished by Chase, Mr.
McNew suffered actual damages in the form injury to his credit, ability to obtain credit, lowered
credit score, denial of credit and out-of-pocket expenses related to filing multiple disputes
concerning the credit information furnished by Chase.

        B.     Facts as to World Finance Company of Kentucky, LLC d/b/a World Finance
               Corporation, Equifax Information Services, LLC, and Trans Union, LLC

      34.    Mr. McNew took out a personal loan with Defendant World Finance Company of
Kentucky, LLC d/b/a World Finance Corporation (“WFC”) in September 2014.

        35.     Like the Chase credit card debt, economic difficulties caused Mr. McNew to fall
into default on the WFC loan but which he later paid off in full.

       36.     Upon review of his tri-merged credit reports and individual credit reports published
by the CRA’s, Mr. McNew discovered that Defendants Equifax Information Services, LLC
(“Equifax”) and Trans Union, LLC (“Trans Union”) were each reporting a false and inaccurate
account status for the WFC loan. Further, the date of first delinquency (“DOFD”) for the WFC
loan on his Trans Union credit report was being reportedly differently than the DOFD for the WFC
loan on his Equifax and Experian credit reports.

       37.     The DOFD for the WFC tradeline on Mr. McNew’s Equifax credit report was being

                                                -6-
Case: 6:20-cv-00055-REW-HAI Doc #: 1 Filed: 03/03/20 Page: 7 of 17 - Page ID#: 7




reported as February 2015.

       38.     The DOFD for the WFC tradeline on Mr. McNew’s Trans Union credit report was
being reported as January 2015.

        39.    The “status” of the WFC loan on Mr. McNew’s Equifax credit report and the “pay
status” on Mr. McNew’s Trans Union credit report were being falsely and inaccurately reported
as 120 days past due.

        40.      “Status” on an Equifax credit report and “Pay Status” on a Trans Union credit
report both represent the coding for “account status” per the Consumer Reporting Resource Guide
(“CRRG”), which is the Metro 2 Code reference guide for furnishers who report credit information
to the consumer reporting agencies, like Equifax and Trans Union.

     41.    The Consumer Data Industry Association (“CDIA”) compiles and publishes the
CRRG. Equifax and Trans Union are members of the CDIA.

       42.    Per the CRRG, “Account Status” is the reporting field that “[c]ontains the status
code that properly identifies the current condition of the account as of the Date of Account
Information.”

        43.   The CRRG further provides that then reporting the “Date of Account Information”
furnishers must include “[a]ll account information in the Base Segment, such as Account Status
and Current Balance, must be reported as of the date in this field.” (Bolding and emphasis in
original).

      44.     According to Mr. McNew’s Equifax credit report, the last payment made to WFC
(payment in full) was made in February 2016.

      45.     According to Mr. McNew’s Trans Union credit report, the last payment made to
WFC (payment in full) was made on February 9, 2016.

       46.     Reporting the current status of the WFC tradeline as 120 past due is false and
inaccurate because the status of the WFC loan “as of” February 2016 was paid and closed.

         47.   On July 31, 2019 and again on December 4, 2019, Mr. McNew sent a direct dispute
letter to WFC.

       48.    Mr. McNew sent multiple dispute letters to Equifax and Trans Union.



                                              -7-
Case: 6:20-cv-00055-REW-HAI Doc #: 1 Filed: 03/03/20 Page: 8 of 17 - Page ID#: 8




        49.    Upon receipt of Mr. McNew’s dispute letter letters, Equifax and Trans Union each
had an affirmative duty under 15 U.S.C. § 1681i(a)(2) to send WFC prompt notice of Mr. McNew’s
dispute within five (5) business days of receiving each dispute.

     50.    Equifax and Trans Union complied with their statutory duties and timely notified
WFC of Mr. McNew’s disputes.

       51.    WFC failed to conduct a reasonable investigation into Mr. McNew’s dispute
concerning the negative credit information WFC is furnishing about Mr. McNew and the paid
WFC loan.

       52.   WFC falsely verified the accuracy of the disputed credit information to Equifax and
Trans Union.

        53.      In particular, after conducting its investigation of Mr. McNew’s disputes, WFC
failed to correct the discrepancies as to the two different DOFD appearing on Mr. McNew’s credit
reports and failed to correct the “status” of the WFC tradeline on Mr. McNew’s Equifax credit
report and the “pay status” on Mr. McNew’s Trans Union credit report. Further, WFC failed to
note in its investigative results to Equifax and Trans Union that Mr. McNew had disputed the credit
information furnished by WFC.

        54.     WFC’s failure to conduct a reasonable investigation into Mr. McNew’s disputes
resulted in false, negative and inaccurate credit information appearing on Mr. McNew’s Equifax
and Trans Union credit reports including inconsistent and incompatible DOFDs.

       55.     Mr. McNew’s post-dispute Equifax credit reports published to Equifax’s users and
subscribers continued to falsely and inaccurate report the current status of the WFC tradeline as
120 days past due and failed to note that he had disputed the WFC tradeline.

        56.     Mr. McNew’s post-dispute Trans Union credit reports published to Trans Union’s
users and subscribers continued to falsely and inaccurate report the current status of the WFC
tradeline as 120 days past due and failed to note that he had disputed the WFC tradeline.

         57.     WFC’s failure to conduct a reasonable investigation of Mr. McNew’s disputes and
its failure to note that Mr. McNew had disputed the credit information furnished by WFC caused
Mr. McNew actual damages in the form injury to his credit, ability to obtain credit, lowered credit
score, denial of credit and out-of-pocket expenses related to filing multiple disputes concerning
the credit information furnished by WFC.

       58.     Equifax failed to conduct a reasonable investigation of Mr. McNew’s disputes


                                                -8-
Case: 6:20-cv-00055-REW-HAI Doc #: 1 Filed: 03/03/20 Page: 9 of 17 - Page ID#: 9




because after conducting its investigation of Mr. McNew’s disputes, Equifax continued to falsely
and inaccurately report and publish to its users and subscribers the “status” of the WFC tradeline
on Mr. McNew’s Equifax credit report as 120 days past the due date. Further, Equifax failed to
note that Mr. McNew had disputed the WFC tradeline.

        59.     Equifax’s failure to conduct a reasonable investigation of Mr. McNew’s disputes
and its failure to note that Mr. McNew had disputed the credit information furnished by WFC
caused Mr. McNew actual damages in the form injury to his credit, ability to obtain credit, lowered
credit score, denial of credit and out-of-pocket expenses related to filing multiple disputes
concerning the credit information furnished by WFC.

        60.     Trans Union failed to conduct a reasonable investigation of Mr. McNew’s disputes
because after conducting its investigation of Mr. McNew’s disputes, Trans Union continued to
falsely and inaccurately report and publish to its users and subscribers the “pay status” of the WFC
tradeline on Mr. McNew’s Trans Union credit report as 120 days past the due date and failed to
note that Mr. McNew had disputed the WFC tradeline.

       61.     Trans Union’s failure to conduct a reasonable investigation of Mr. McNew’s
disputes and its failure to note that Mr. McNew had disputed the credit information furnished by
WFC caused Mr. McNew actual damages in the form injury to his credit, ability to obtain credit,
lowered credit score, denial of credit and out-of-pocket expenses related to filing multiple disputes
concerning the credit information furnished by WFC.

       C.      Facts as to LexisNexis Risk Solutions Inc. and CBCInnovis, Inc.

        62.     On June 20, 2017, Midland Funding, LLC (“Midland”) sued Mr. McNew in the
Laurel District Court of Laurel County, Kentucky under case number 17-C-00768 in an attempt to
collect a charged off credit card debt from Mr. McNew (the “Midland Lawsuit”).

      63.   The Laurel District Court entered default judgment in Midland’s favor in the
Midland Lawsuit on March 20, 2018.

       64.     Mr. McNew paid off the default judgment granted to Midland in full.

       65.    On April 15, 2019 Midland entered a notice of satisfaction in the Midland Lawsuit
(the “Midland Notice of Satisfaction”).

        66.     On January 5, 2018 Jefferson Capital Systems, LLC (“JCAP”) sued Mr. McNew in
the Laurel District Court of Laurel County, Kentucky under case number 18-C-00027 in an attempt
to collect a charged off credit card debt from Mr. McNew (the “JCAP Lawsuit”).


                                                -9-
Case: 6:20-cv-00055-REW-HAI Doc #: 1 Filed: 03/03/20 Page: 10 of 17 - Page ID#: 10




       67.    The Laurel District Court entered default judgment in JCAP’s favor in the JCAP
 Lawsuit on March 15, 2018.

         68.    Mr. McNew paid off the default judgment in the JCAP Lawsuit in full and on
 November 14, 2019 JCAP entered a notice of satisfaction in the JCAP Lawsuit (the “JCAP Notice
 of Satisfaction”).

        69.    As stated supra, on Janaury 6, 2020 Mr. McNew applied for a home loan or
 preapproval for a home loan with Republic State Mortgage (“Republic”).

        70.     In connection with Mr. McNew’s application Republic requested, obtained,
 reviewed, and relied on a tri-merged credit report published by Defendant CBCInnovis, Inc. d/b/a
 Factual Data (“CBCInnovis”) as a Bureau Express Trended Credit Data credit report.

       71.     The tri-merged report included public-record information obtained from Defendant
 LexisNexis Risk Solutions Inc. (“LexisNexis”).

         72.    Republic denied Mr. McNew’s applications based on credit information contained
in his tri-merged credit report.

        73.    Mr. McNew’s January 6, 2020 CBCInnovis credit report included false and
inaccurate information furnished and published by LexisNexis in connection with the Midland and
JCAP default judgments. In particular, Mr. McNew’s January 6, 2020 CBCInnovis credit report
falsely and inaccurately reported that the two default judgments were unpaid and still due and
owing:

  Public Records
                                                                             Docket#        Amount     Status
                                    Judgment                               17C000768                    Filed
                           BL1                 Court name                                   $703
                                                                                Filed                Status date
         Judgment                   LAUREL DISTRICT COURT/LAUREL
                                                                           03/19/2018                  05/18
                                                  KY
                                                                     Comments
                        Plaintiff: MIDLAND FUNDING LLC Defendant: MR CHAD MCNEW


                                                                             Docket#        Amount     Status
                                    Judgment
                                                                           18C000027                   Filed
                           BL1                 Court name                                   $733
                                                                                Filed                Status date
         Judgment                   LAUREL DISTRICT COURT/LAUREL
                                                                           03/15/2018                  12/18
                                                  KY
                                                                     Comments
                        Plaintiff: JEFFERSON CAPITAL SYSTEMS LLC Defendant: MR CHAD MCNEW



      74.    LexisNexis was the source of the false and inaccurate information concerning the
Midland default judgment and the JCAP default judgment.

         75.        The public-record information LexisNexis published to CBCInnovis was a

                                                            -10-
Case: 6:20-cv-00055-REW-HAI Doc #: 1 Filed: 03/03/20 Page: 11 of 17 - Page ID#: 11




 “consumer report” within the meaning of the FCRA.

        76.    Republic denied Mr. McNew’s loan application in whole or in part because the
 Midland and JCAP default judgments were each still being reported as due and owing in the public-
 record section of Mr. McNew’s portion of the CBCInnovis tri-merged credit report that
 CBCInnovis published to Republic.

         77.     The reporting of the two default judgments as unsatisfied was inaccurate in
 violation of the FCRA, 15 U.S.C. § 1681e(b) because CBCInnovis failed to follow reasonable
 procedures to assure maximum possibility accuracy in the preparation of Mr. McNew’s credit
 reports and credit files it publishes and maintains concerning Mr. McNew.

         78.    If CBCInnovis had reasonable procedures in place, it would have discovered that
 Midland had filed the Midland Notice of Satisfaction and JCAP had filed the JCAP Notice of
 Satisfaction before publishing the January 6, 2020 credit report to Republic in connection with Mr.
 McNew’s home-loan application.

         79.    CBCInnovis failed to maintain reasonable procedures designed to avoid violations
 of the FCRA in connection with publishing credit information concerning Mr. McNew and the
 satisfied Default Judgment.

         80.     The reporting of the Midland and JCAP default judgments as unsatisfied was
 inaccurate in violation of the FCRA, 15 U.S.C. § 1681e(b). LexisNexis failed to follow reasonable
 procedures to assure maximum possibility accuracy in the preparation of Mr. McNew’s credit
 reports and credit files it publishes and maintains concerning Mr. McNew.

         81.    If LexisNexis had reasonable procedures in place, it would have discovered that
 Midland had filed the Midland Notice of Satisfaction and JCAP had filed the JCAP Notice of
 Satisfaction before publishing the January 6, 2020 credit report to CBCInnovis in connection with
 Mr. McNew’s home-loan application.

                                     CLAIMS FOR RELIEF

 I.     Claims against JPMorgan Chase Bank, N.A.

         82.     The foregoing acts and omissions of Defendant JPMorgan Chase Bank, N.A.
 (“Chase”) violate the FCRA in that, after being informed by the CRA’s that Mr. McNew disputed
 the accuracy of the information it was furnishing to the CRA’s concerning Mr. McNew and the
 Chase tradeline, Chase willfully failed to conduct a proper investigation of Mr. McNew’s dispute
 filed with the CRA’s that stated that Chase was furnishing false negative credit information about
 Mr. McNew and the Chase tradeline.

                                                -11-
Case: 6:20-cv-00055-REW-HAI Doc #: 1 Filed: 03/03/20 Page: 12 of 17 - Page ID#: 12




        83.    Chase willfully failed to review all relevant information purportedly provided by
 Equifax to Chase in conducting its investigation, as required by 15 U.S.C. § 1681s-2(b)(B).

         84.   Chase willfully failed to direct the CRA’s to update and correct the Chase tradeline
 as required by 15 U.S.C. § 1681s-2(b)(C) by failing to report the correct DOFD to each of the
 CRA’s and failed to note in its investigative responses that Mr. McNew had disputed the Chase
 tradeline.

        85.    Mr. McNew has a private right of action to assert claims against Chase arising under
 15 U.S.C. § 1681s-2(b).

         86.      Chase is liable to Mr. McNew for the actual damages he sustained by reason of its
 willful violations of the FCRA in an amount to be determined by the trier of fact or up to $1,000.00
 in statutory damages, whichever is greater, and punitive damages in an amount to be determined
 by the trier of fact and his reasonable attorney’s fees, all pursuant to 15 U.S.C. § 1681n.

         87.      Alternatively, Chase is liable to Mr. McNew for the actual damages he sustained as
 a result of its negligent or grossly negligent violations of the FCRA in an amount to be determined
 by the trier of fact and his reasonable attorney’s fees pursuant to 15 U.S.C. § 1681o.

 II.    Claims against World Finance Company of Kentucky, LLC d/b/a World Finance
        Corporation

       88.    The foregoing acts and omissions of Defendant World Finance Company of
 Kentucky, LLC d/b/a World Finance Corporation (“WFC”) violate the FCRA.

         89.     After being informed by the Equifax and Trans Union that Mr. McNew disputed
 the accuracy of the information it was furnishing to Equifax and Trans Union concerning Mr.
 McNew and the WFC tradeline, WFC willfully failed to conduct a proper investigation of Mr.
 McNew’s dispute filed with Equifax and Trans Union which advised that WFC was furnishing
 false negative credit information about Mr. McNew and the WFC tradeline.

        90.   WFC willfully failed to review all relevant information purportedly provided by
 Equifax to WFC in conducting its investigation as required by 15 U.S.C. § 1681s-2(b)(B).

         91.    WFC willfully failed to direct Equifax and Trans Union to update and correct the
 WFC tradeline as required by 15 U.S.C. § 1681s-2(b)(C) because WFC failed to report the correct
 DOFD, continued to falsely and inaccurate misreport the status of the WFC tradeline as 120 days
 past due, and failed to note in its investigative responses that Mr. McNew had disputed the WFC
 tradeline.


                                                -12-
Case: 6:20-cv-00055-REW-HAI Doc #: 1 Filed: 03/03/20 Page: 13 of 17 - Page ID#: 13




        92.    Mr. McNew has a private right of action to assert claims against WFC arising under
 15 U.S.C. § 1681s-2(b).

         93.      WFC is liable to Mr. McNew for the actual damages he sustained by reason of its
 willful violations of the FCRA in an amount to be determined by the trier of fact or up to $1,000.00
 in statutory damages, whichever is greater, and punitive damages in an amount to be determined
 by the trier of fact and his reasonable attorney’s fees, all pursuant to 15 U.S.C. § 1681n.

         94.       Alternatively, WFC is liable to Mr. McNew for the actual damages he has sustained
 as result of its negligent or grossly negligent violations of the FCRA in an amount to be determined
 by the trier of fact, as well as his reasonable attorney’s fees, pursuant to 15 U.S.C. § 1681o.


 III.   Claims against Equifax Information Services, LLC

        95.    The foregoing acts and omissions of Defendant Equifax Information Services, LLC
 (“Equifax”) violate the FCRA.

        A.      Violation of 15 U.S.C. § 1681i(a)

         96.    Equifax violated 15 U.S.C. § 1681i(a) by failing to conduct a reasonable
 investigation of Mr. McNew’s disputes concerning the WFC tradeline.

       97.    As a result of Equifax’s failure to conduct a reasonable investigation of Mr.
 McNew’s dispute Equifax continued to inaccurately report that the current payment status of the
 WFC tradeline was 120 days past the due date.

         98.     Mr. McNew suffered actual damages in the form of a lowered credit score and
 denial of credit, frustration, emotional upset and distress.

        99.      Equifax’s conduct, actions and inactions were willful rendering Equifax liable
 under 15 U.S.C. § 1681n for actual, statutory and punitive damages and Plaintiff’s reasonable
 attorney’s fees and costs.

        100. Alternatively, Equifax’s conduct, actions and inactions were negligent rendering
 Equifax liable Plaintiff McNew under 15 U.S.C. § 1681o for his actual damages, attorney’s fees
 and costs.

        B.      Violation of 15 U.S.C. § 1681c(f)

        101. Equifax’s failure to note that Mr. McNew had disputed the WFC tradeline rendered
 the information on Mr. McNew’s credit reports that Equifax published to third-party users

                                                -13-
Case: 6:20-cv-00055-REW-HAI Doc #: 1 Filed: 03/03/20 Page: 14 of 17 - Page ID#: 14




 “incomplete and inaccurate.”

         102. As a result of Equifax’s failure to note that Mr. McNew had disputed the WFC
 tradeline in the credit reports it published to third-party users Mr. McNew suffered actual damages
 in the form of a lowered credit score, denial of credit, emotional upset and distress.

        103. Equifax’s conduct, actions and inactions were willful rendering Equifax liable
 under 15 U.S.C. § 1681n for Plaintiff’s actual damages, statutory damages, punitive damages,
 attorney’s fees and costs.

        104. Alternatively, Equifax’s conduct, actions and inactions were negligent rendering
 Equifax liable under 15 U.S.C. § 1681o for Plaintiff’s actual damages, attorney’s fees and costs.


 IV.    Claims against Trans Union, LLC

         105. The foregoing acts and omissions of Defendant Trans Union, LLC (“Trans Union”)
 violate the FCRA as follows:

        A.      Violation of 15 U.S.C. § 1681i(a)

         106. Trans Union violated 15 U.S.C. § 1681i(a) by failing to conduct a reasonable
 investigation of Mr. McNew’s disputes concerning the WFC tradeline.

         107. As a result of Trans Union’s failure to conduct a reasonable investigation of Mr.
 McNew’s dispute, Trans Union continued to inaccurately report that the current payment status of
 the WFC tradeline was 120 days past the due date. causing Mr. McNew to suffer actual damages
 in the form of a lowered credit score, denial of credit, emotional upset and distress.

         108. Trans Union’s conduct, actions and inactions were willful rendering Trans Union
 liable under 15 U.S.C. § 1681n for Plaintiff’s actual damages, statutory damages, punitive
 damages, attorney’s fees and costs.

        109. Alternatively, Trans Union’s conduct, actions and inactions were negligent
 rendering Trans Union liable under 15 U.S.C. § 1681o for Plaintiff’s actual damages, attorney’s
 fees and costs.

        B.      Violation of 15 U.S.C. § 1681c(f)

         110. Trans Union’s failure to note that Mr. McNew had disputed the WFC tradeline
 rendered the information on Mr. McNew’s credit reports that Trans Union published to third-party
 users “incomplete and inaccurate.”

                                                -14-
Case: 6:20-cv-00055-REW-HAI Doc #: 1 Filed: 03/03/20 Page: 15 of 17 - Page ID#: 15




         111. As a result of Trans Union’s failure to note that Mr. McNew had disputed the WFC
 tradeline in the credit reports it published to third-party users, Plaintiff suffered actual damages in
 the form of a lowered credit score, denial of credit, emotional upset and distress.

         112. Trans Union’s conduct, actions and inactions were willful rendering Trans Union
 liable under 15 U.S.C. § 1681n for Plaintiff’s actual damages, statutory damages, punitive
 damages, attorney’s fees and costs.

        113. Alternatively, Trans Union’s conduct, actions and inactions were negligent
 rendering Trans Union liable under 15 U.S.C. § 1681o for Plaintiff’s actual damages, attorney’s
 fees and costs.

 V.     Claims against CBCInnovis, Inc. dba Factual Data

        114. The foregoing acts and omissions of Defendant CBCInnovis, Inc. d/b/a Factual
 Data (“CBCInnovis”) violate the FCRA.

         115. CBCInnovis, Inc. violated 15 U.S.C. § 1681e(b) by failing to establish and/or to
 follow reasonable procedures to assure maximum possible accuracy in the preparation of consumer
 reports it published to its subscribers and users of its consumer reports concerning Mr. McNew
 and the status of the Midland and JCAP default judgments in the public-record section of its credit
 reports.

         116. CBCInnovis was on clear notice that the failure to update public records with
 respect to judgments was problematic for LexisNexis Risk Solutions, Inc., which was the source
 of the false and inaccurate information concerning the Midland and JCAP default judgments since
 Numerous lawsuits in this and other jurisdictions concerning this same issue have been filed
 against CBCInnovis and other CRA’s that rely on LexisNexis for public-record information for
 reporting false and inaccurate public-record information.

         117. CBCInnovis’s conduct, actions and inactions were willful rendering CBCInnovis
 liable under 15 U.S.C. § 1681n for Plaintiff’s actual damages, statutory damages, punitive
 damages, attorney’s fees and costs.

        118. Alternatively, CBCInnovis’s conduct, actions and inactions were negligent
 rendering CBCInnovis liable under 15 U.S.C. § 1681o for Plaintiff’s actual damages, attorney’s
 fees and costs.

 VI.    Claims against LexisNexis Risk Solutions Inc.

        119.    The foregoing acts and omissions of Defendant LexisNexis Risk Solutions Inc.

                                                  -15-
Case: 6:20-cv-00055-REW-HAI Doc #: 1 Filed: 03/03/20 Page: 16 of 17 - Page ID#: 16




 (“LexisNexis”) violate the FCRA in that, by failing to establish and/or to follow reasonable
 procedures to assure maximum possible accuracy in the preparation of consumer reports it
 published to its subscribers and users of its consumer reports concerning Mr. McNew and the status
 of the Midland and JCAP default judgments, LexisNexis violated 15 U.S.C. § 1681e(b).

         120. LexisNexis was on clear notice that the failure to update public records with respect
 to judgments was problematic since numerous lawsuits in this and other jurisdictions concerning
 this same issue have been filed against LexisNexis and other CRA’s that rely on LexisNexis for
 public-record information for reporting false and inaccurate public-record information therefore
 LexisNexis’s conduct, actions and inactions were willful rendering LexisNexis liable under 15
 U.S.C. § 1681n for Plaintiff’s actual damages, statutory damages, punitive damages, attorney’s
 fees and costs..

        121. Alternatively, LexisNexis’s conduct, actions and inactions were negligent
 rendering LexisNexis liable under 15 U.S.C. § 1681o for Plaintiff’s actual damages, attorney’s
 fees and costs.
                                   PRAYER FOR RELIEF

           WHEREFORE, Plaintiff Chad McNew requests that the Court grant him the following
 relief:

           1.    Award the maximum amount of statutory damages;

           2.    Award Plaintiff his actual damages;

           3     Award Plaintiff punitive damages under 15 U.S.C. § 1681n;

           4.    Award Plaintiff his Attorney’s fees, litigation expenses and costs;

           5.    A trial by jury; and

           6.    Any other relief to which Plaintiff may be entitled.

                                        Submitted by:

                                        /s/ James R. McKenzie
                                        James R. McKenzie Attorney, PLLC
                                        115 S. Sherrin Ave. Suite 5
                                        Louisville, KY 40207
                                        Tel: (502) 371-2179
                                        Fax: (505) 257-7309
                                        jmckenzie@jmckenzielaw.com

                                                 -16-
Case: 6:20-cv-00055-REW-HAI Doc #: 1 Filed: 03/03/20 Page: 17 of 17 - Page ID#: 17




                               James H. Lawson
                               Lawson at Law, PLLC
                               115 S. Sherrin Avenue, Suite 5
                               Louisville, KY 40207
                               Tel: (502) 473-6525
                               Fax: (502) 473-6561
                               james@kyconsumerlaw.com




                                       -17-
